Citation Nr: 1426841	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of perforation of tympanic membrane, to include hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, any residual of perforation of tympanic membrane, to include tinnitus or a hearing disability for VA compensation purposes.  

2.  The most probative evidence does not show the presence of tinnitus in service, or for many years after service, and no competent evidence indicates tinnitus to be a disability that first manifests decades after a particular noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residual of perforation of tympanic membrane, to include hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  By way of a December 2008 letter, VA notified the Veteran of the information and evidence need to substantiate his claims before the RO's initial adjudication of the claim in March 2009.  Accordingly, the Board finds that VA satisfied its duty to notify.  With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain the Veteran's non-VA treatment records, including records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in December 2008.  The Board finds that no further notice or assistance is required.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Here, the Veteran contends that he has residual of perforation of tympanic membrane, to include bilateral hearing loss, and tinnitus that are due to in-service acoustic trauma.  The evidence confirms that he was exposed to acoustic trauma in service and that he was diagnosed to have tinnitus when examined for VA purposes in December 1968.  

Regarding the claim for residual of perforation of tympanic membrane, to include hearing loss, the Board notes that the Veteran's service treatment records show that in October 1968, he was treated for a left ear ache, and diagnosed with otitis media and retracted and perforated left tympanic membrane.  Subsequently in October 1968, it was noted that the inflammation was markedly decreased.  On November 1968 service separation examination report, the Veteran's ears were found to be normal on clinical evaluation.  Puretone thresholds, in decibels, were: 





HERTZ


	

1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
15
10
10
15
10

There is no evidence in the Veteran's STRs of any residual of perforation of the tympanic membrane, to include hearing loss.  

On December 2008 VA examination, it was noted that the Veteran's post-service occupational noise exposure was as an automobile mechanic and in construction.  Puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT
5
5
5
25
25
LEFT
0
0
15
25
25

Maryland CNC word list recognition scores were 96 percent in the right ear, and 100 percent in the left ear.  It was noted that otoscopy was unremarkable except for wax in the left ear.  It was further indicated that the Veteran's hearing loss was considered nondisabling according to VA criteria, and to the extent there was hearing loss, it was not consistent with the type associated with damage to the tympanic membrane.  

In this case, there is no competent evidence of a residual of perforation of tympanic membrane, to include hearing loss in either ear for VA purposes, at any time either in service or at present.  It is not in dispute that the Veteran did suffer perforation of his left tympanic membrane during service.  The relevant question at issue is whether the Veteran has a residual disability, to include a hearing disability (as defined by 38 C.F.R. § 3.385), so as to meet the criteria for service connection.  (Hearing loss will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater, when the auditory thresholds for at least three of the foregoing frequencies are 26 decibels or greater, or when speech recognition cores are less than 94 percent.  38 C.F.R. § 3.385.)  The Veteran was examined by VA and the diagnostic findings from the audiological examination in December 2008 failed to show any residual of perforation of tympanic membrane, to include a hearing disability for VA compensation purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that the Veteran has a residual of perforation of tympanic membrane, to include hearing loss (as defined in 38 C.F.R. § 3.385), the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the claim for service connection for tinnitus, the only medical  record showing the presence tinnitus is the report of the examination conducted for VA purposes in December 2008.  The service treatment records make no mention of it and the post service treatment records make no mention of any such complaint.  Indeed, a September 2009 treatment record revealed there was no tinnitus. 

The Veteran has contended it is due to noise exposure and/or his perforated ear drum, but he is not competent to validly make that assertion.  At the December 2008 VA examination, he reported he had it "since he was in the military," a fact he is competent to assert, but since he made no mention of it when being treated in October and November 1968 for his ear ache and perforated ear drum, and there were no abnormal findings with respect to the ears when examined in connection with his service discharge, the Board does not find this assertion to be credible.  

For his part, although allowing for some doubt, the VA examiner indicated he would have expected that for tinnitus to be present since service, he would have expected it to be contemporaneously accompanied by noise induced hearing loss.  Since that is not shown here, it may be concluded that the examiner considered the facts presented in this case do no support a service incurred tinnitus.  The examiner gave no indication it was thought that the tinnitus complaint was secondary to the perforated tympanic membrane.  

Thus, the most probative evidence shows an absence of tinnitus until December 2008, and only the Veteran linking it to service.  Since he is not shown competent to validly make that connection, nor pointed to any evidence indicating tinnitus to be a disability that first manifests decades after a particular period of noise exposure, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for residual of perforation of the left tympanic membrane, including hearing loss, is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


